MFS® INVESTMENT MANAGEMENT , BOSTON, MASSACHUSETTS02116-3741 (617) 954-5000 March 2, 2012 VIA EDGAR United States Securities & Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust XV (the “Trust”) (File No.2-96738 and 811-4253) on Behalf of MFS® Diversified Target Return Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust, as certification that Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 47 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on February 27, 2012. Please call the undersigned at (617) 954-4340 or Matthew Mills at (617) 954-6559 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President & Senior Counsel SAP/bjn
